DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 8/23/2021 has been entered. The 
preliminary amendment filed on 8/16/2021 has been entered. Claims 1-20 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,068,770. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 1 is rejected in view of claims in that they recite: 
Claim 1 of the Application
 Claims of the ‘770 Patent
 A radio-frequency identification (RFID) device, comprising: 

a substrate having a first surface and a second surface opposite the first surface; 
a contact pad array disposed above the first surface of the substrate; 

a chip disposed below the second surface of the substrate; 

an antenna disposed below the second surface of the substrate; and 

a coupling frame, wherein the coupling frame is electrically connected to at least two of the contact pad array, the chip, or the antenna.
1. Transponder chip module (TCM) comprising:

 a substrate (MT, CCT) having a first surface and a second surface; a contact pad array (CPA) disposed on the first surface of the substrate; 







a coupling frame (CF) disposed on the first surface of the substrate, at least partially surrounding the contact pad array; and components comprising a chip and an antenna disposed on the second surface of the substrate, said components requiring connection with one another; wherein the coupling frame serves as a connection bridge (CBR) for interconnecting the components disposed on the second surface of the substrate.


As can be seen, though the claim languages are not identical, it would have been obvious 
that claim 1 of the ‘770 patent recites all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
	Claim 2 is rejected in view of claim 1 of the ‘770 patent. 
	Claim 3 is rejected in view of claim 1 of the ‘770 patent. 
	Claim 4 is rejected in view of claims 2, 4 of the ‘770 patent. 
	Claim 5 is rejected in view of claims 1, 14 of the ‘770 patent. 
	Claim 7 is rejected in view of claims 2-4 of the ‘770 patent. 
	Claim 8 is rejected in view of claims 2-4 of the ‘770 patent. 
	Claim 9 is rejected in view of claims 2-4 of the ‘770 patent. 
	Claim 10 is rejected in view of claims 2-4 of the ‘770 patent. 
	Claim 11 is rejected in view of claims 2-4 of the ‘770 patent. 
	Claim 12 is rejected in view of claims 2-4 of the ‘770 patent. 
	Claim 13 is rejected in view of claims 1, 14 of the ‘770 patent. 
	Claim 14 is rejected in view of claims 2-4 of the ‘770 patent. 
	Claim 15 is rejected in view of claim 2-4 of the ‘770 patent. 
	Claim 16 is rejected in view of claims 2-4 of the ‘770 patent. 
	Claim 17 is rejected in view of claims 2-4 of the ‘770 patent. 
	
Claims 6 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 11,068,770 and 10,518,518. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claims 6 and 19-10 are rejected in view of claim 1 and 13 in view of claims 1 and 14 of 
the ‘770 patent. Further, claims 1, 8, 9 and 15 of the ‘518 patent recites the inner and out region forming the loop antenna. 
As can be seen, though the claim languages are not identical, it would have been obvious that the claims of the ‘770 and ‘518 patents recite all essential limitations of claims 6 and 19-20 of the instant application. Thus, the patent protections have been granted to the earlier filed patent applications. 

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 11,068,770 in view of Slocum et al. (Slocum et al. – 5,973,394; herein after referring to as “Slocum”). 
Regarding claim 18, see the discussions regarding claim 13 in view of the ‘770 patent. 
The claim differs in calling for an L-shape contact pad. However, this claimed limitation is not new. Reference to Slocum is cited as an evidence showing the conventionality of contact elements having L-shape (Slocum, figures 8B, L-shaped contact elements 700). In view of Slocum’s teachings, it would have been obvious to implement the L-shaped contact pad in the system as taught by the ‘770 patent. The modification merely replaces one type of contact pad with another, which would be well within the skill levels and expectations of an ordinary skilled artisan. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887